DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 3/30/2021 has been received and will be entered.
Claim(s) 1-16 and 18-20 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 17 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
4/29/2021
4/29/2021
3/31/2021
3/31/2021
2/27/2021
1/14/2021
1/14/2021
11/25/2020
11/25/2020
10/28/2020
10/28/2020
9/29/2020,
with the exception of the 9/29/2020 IDS which appears to have crossed in the mailroom, were filed after the mailing date of the Non-Final Office Action on 10/1/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
I. Claims 1-16 and 18-20 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	The amendments incorporate dependent Claim 17 into Claim 1. Claim 17 had been rejected on an inherency rationale. The Remarks traverse, citing to their own journal article: Shao, et al., 3D Freeze-Casting of Cellular Graphene Films for Ultrahigh-Power-Density Supercapacitors, Adv. Mater. 2016; 28: 6719-6726 (hereinafter “Shao at __”) . (Remarks of 3/30/2021 at 6). The Remarks quote the Supporting Information of said article, but – as understood – do not provide i.e. reference number 3 in Suplementary Table S3 of Shao. Niu, et al., A Leavening Strategy to Prepare Reduced Graphene Oxide Foams, Adv. Mater. 2012; 24: 4144-4150 (hereinafter “Niu at __”) is made of record.1 Niu teaches reduced graphene oxide foams (Niu at “Fig. 1,” passim) that are interpreted as addressing the “porous,” “three-dimensional hierarchy,” and “honeycomb” language of Claim 1. However, Niu reports tensile strengths of 3.2 MPa, i.e. below the claimed range. (Niu at 4145, col. 1). Thus, on reconsideration, the similarity in structure and composition does not necessarily impart the claimed mechanical properties. 
US 2015/0218003 to Zhamu, et al. is made of record, and is considered representative of a number of similar publications by the same inventors/applicants. Zhamu teaches reduced graphene oxide (Zhamu 2: [0015]; 6: [0047]) structures with tensile strengths that read on the claimed range. (Zhamu 5: [0045]).  However, Zhamu would not appear to teach or reasonably suggest at least the “porous,” “three-dimensional hierarchy,” and “honeycomb” language of Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 For completeness, US 2013/0314844 to Chen et al. appears to be the pre-grant publication corresponding to the Niu reference. It is also made of record.